FILE COPY




                                  No. 07-14-00375-CR


Caleb Logan Hart                            §     From the 31st District Court
 Appellant                                          of Gray County
                                            §
v.                                                November 19, 2015
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated November 19, 2015, it is ordered,

adjudged and decreed that portion of the judgment pertaining to conviction is affirmed

and that portion of the judgment pertaining to punishment is reversed and the cause is

remanded to the trial court for a new punishment hearing and entry of a corrected

judgment.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo




                                          oOo